Motion Dismissed as Moot; Appeal Dismissed and Memorandum Opinion
filed September 9, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00433-CR

                     DERIN KEITH MUELLER, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 73524

                          MEMORANDUM OPINION

      Appellant was adjudicated guilty of indecency with a child by contact and
sentenced to prison for eight years on August 13, 2015. Appellant filed a notice of
appeal on July 30, 2021. The notice is not timely filed. See Tex. R. App. P. 26.2(a).

      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not timely filed, the court of appeals can take no action other than to
dismiss the appeal for lack of jurisdiction.

      On August 12, 2021, the parties were notified that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. Appellant’s response does not demonstrate this court’s jurisdiction.

      The appeal is dismissed for want of jurisdiction and appellant’s request to
extend the time to file the reporter’s record is dismissed as moot. See Tex. R. App.
P. 35.5(b) (reporter’s duty to file record),



                                    PER CURIAM


Panel consists of Justices Jewell, Spain, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2